Citation Nr: 0828821	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The veteran had active service from January 1951 to October 
1954.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the claim for service 
connection.


FINDING OF FACT

The veteran's current bilateral hearing loss is not related 
to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not due to or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).   Under the VCAA, when VA receives 
a claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.   Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in September 2006 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in September 2006, the 
regional office provided the veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. §5103(a) and 
38 C.F.R. §3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors to consider: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. 5103A(d); 38 C.F.R. 3.159(c)(4).

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained the veteran's service medical records, VA outpatient 
treatment records, as well as two VA medical opinions and 
examinations pertinent to the issue on appeal in October 2006 
and January 2007.  Neither the veteran nor his representative 
has identified any additional existing evidence that has not 
been obtained or is necessary for a fair adjudication of the 
claim.  Therefore, the available medical evidence and records 
have been obtained in order to make an adequate 
determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).



II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he was exposed to 
loud noises while working in the boiler room aboard the USS 
Fiske 942.  He also asserts that noise exposure has already 
been conceded because he was previously granted service 
connection for tinnitus.  

At the veteran's separation examination in October 1954, a 
hearing test was conducted and revealed normal hearing 
(15/15) levels in both ears on whispered voice testing.  It 
is not until June 2006, more than 50 years after discharge 
from service, that there is medical evidence of hearing loss.  
Evidence of a prolonged period without apparent medical 
complaints can be weighed against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

During a VA outpatient examination in June 2006, the veteran 
stated he didn't think he had trouble hearing, but that he 
misunderstands people occasionally.  On an audiological 
evaluation in June 2006, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
25
50
LEFT
25
30
40
40
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
doctor stated there was mild to moderate high frequency 
sensorineural hearing loss from 4000 to 8000 Hertz.  However, 
according to the doctor, the veteran was not a hearing aid 
candidate at that time.

In October 2006, the veteran was afforded a VA examination.  
On the authorized audiological evaluation in October 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
25
50
LEFT
20
30
40
40
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner stated there was moderate high frequency 
sensorineural hearing loss, bilaterally, with excellent word 
discrimination abilities bilaterally.

The results from all examinations subsequent to 1954 show 
current bilateral hearing loss as it is defined by VA 
regulation, and therefore, the current disability requirement 
for service connection is satisfied.  However, the question 
remains whether a medical nexus exists between the current 
hearing loss and the veteran's claimed in-service noise 
exposure.

The evidence does not provide a competent medical nexus 
between the veteran's current bilateral hearing loss and 
service.  The examiner for the October 2006 VA examination 
opined that it was not likely that the veteran's hearing loss 
was the result of noise exposure in the military.  The 
rationale provided in support of the medical opinion was, in 
part, that the service records showed the veteran had normal 
hearing in each ear upon leaving service.  Also, although the 
veteran was exposed to noise during service, he was also 
exposed to noise post military while working on the railroad 
for twenty years without hearing protection.  This finding 
was reiterated in an opinion in January 2007.  There is no 
medical evidence providing an opinion to the contrary of 
record.  Therefore, the Board finds that the preponderance of 
medical evidence is against a nexus between the veteran's 
current hearing loss and his in-service exposure to noise.

The Board recognizes the veteran's contentions, namely that 
during his work in the boiler room he was exposed to 
prolonged noise in a confined area.  Although the veteran has 
given his own opinion that his current hearing loss resulted 
from noise exposure during service, lay persons are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The examiner's medical opinion has greater 
probative value than the veteran's subjective opinion 
regarding the etiology of the hearing loss.

In sum, the Board acknowledges that the veteran has current 
bilateral hearing loss.  However, because of the absence of a 
medical nexus between his current hearing loss and active 
duty, the amount of time that elapsed since military service 
without treatment, and the medical opinion against the claim, 
the Board finds that the evidence is against a grant of 
service connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


